Memorandum by the Court. The stock transfer books and papers of respondent corporations were produced at the trial of an action, and thereafter retained by appellant, an attorney. Appellant has a lien for professional services rendered to the defendant in the action, and is entitled to retain the papers of his client. But the relationship of attorney and dient does not exist between the appellant and respondent corporations. On summary applications of respondents, two orders were made directing the appellant to turn over the books and papers of respondents.
The documents were in custodia legis and appellant’s possession was as an officer of the court. It is unnecessary to consider authorities which, in disregard of that fact, are not controlling and are irrelevant and academic.
Orders affirmed, without costs.